     Case 2:20-cv-10576-MCS-MAA Document 1 Filed 11/19/20 Page 1 of 12 Page ID #:1




 1    SO. CAL. EQUAL ACCESS GROUP
      Jason J. Kim (SBN 190246)
 2    Jason Yoon (SBN 306137)
      101 S. Western Ave., Second Floor
 3    Los Angeles, CA 90004
      Telephone: (213) 252-8008
 4    Facsimile: (213) 252-8009
      scalequalaccess@yahoo.com
 5
      Attorneys for Plaintiff
 6    LEEMANUEL WEILCH
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
      LEEMANUEL WEILCH,                         Case No.:
11
                 Plaintiff,                     COMPLAINT FOR INJUNCTIVE
12                                              RELIEF AND DAMAGES FOR
           vs.                                  VIOLATION OF:
13
                                                1. AMERICANS WITH DISABILITIES
14    LAURENCE A. BOLTON, AS TRUSTEE            ACT, 42 U.S.C. §12131 et seq.;
15    OF THE L. AND N. BOLTON BYPASS            2. CALIFORNIA’S UNRUH CIVIL
      TRUST; and DOES 1 to 10,                  RIGHTS ACT, CAL CIV. CODE §§ 51 -
16                                              52 et seq.;
                 Defendants.
17                                              3. CALIFORNIA’S DISABLED
                                                PERSONS ACT, CAL CIV. CODE §54 et
18                                              seq.
19                                              4. CALIFORNIA’S UNFAIR
                                                COMPETITION ACT, CAL BUS & PROF
20                                              CODE § 17200, et seq.
21                                              5. NEGLIGENCE
22
23
24
           Plaintiff LEEMANUEL WEILCH (“Plaintiff”) complains of Defendants
      LAURENCE A. BOLTON, AS TRUSTEE OF THE L. AND N. BOLTON BYPASS
25
26
      TRUST; and DOES 1 to 10 (“Defendants”) and alleges as follows:
      //
27
28
      //



                                  COMPLAINT FOR DAMAGES - 1
     Case 2:20-cv-10576-MCS-MAA Document 1 Filed 11/19/20 Page 2 of 12 Page ID #:2




 1                                  JURISDICTION AND VENUE
 2          1.     The Court has jurisdiction of this action pursuant to 28 USC §1331 for
 3    violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et seq.)
 4          2.     Pursuant to pendant jurisdiction, attendant and related causes of action,
 5    arising from the same nucleus of operating facts, are also brought under California law,
 6    including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 7    54, 54., 54.3 and 55.
 8          3.     Venue is proper in this court pursuant to 28 USC §1391(b). The real
 9    property which is the subject of this action is located in this district, Los Angeles County,
10    California, and that Plaintiff’s causes of action arose in this district.
11                                              PARTIES
12          4.     Plaintiff is a California resident with a physical disability with substantial
13    limitation in his ability to walk. Plaintiff suffers from complete paraplegia due to a spinal
14    cord injury and requires the use of a wheelchair at all times when traveling in public.
15          5.     Defendants are, or were at the time of the incident, the real property owners,
16    business operators, lessors and/or lessees of the real property for a donut shop
17    (“Business”) located at or about 395 Redondo Ave., Long Beach, California.
18          6.     The true names and capacities, whether individual, corporate, associate or
19    otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
20    who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
21    Court to amend this Complaint when the true names and capacities have been
22    ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
23    fictitiously named Defendants are responsible in some manner, and therefore, liable to
24    Plaintiff for the acts herein alleged.
25          7.     Plaintiff is informed and believes, and thereon alleges that, at all relevant
26    times, each of the Defendants was the agent, employee, or alter-ego of each of the other
27    Defendants, and/or was acting in concert with each of the other Defendants, and in doing
28




                                     COMPLAINT FOR DAMAGES - 2
     Case 2:20-cv-10576-MCS-MAA Document 1 Filed 11/19/20 Page 3 of 12 Page ID #:3




 1    the things alleged herein was acting with the knowledge and consent of the other
 2    Defendants and within the course and scope of such agency or employment relationship.
 3          8.     Whenever and wherever reference is made in this Complaint to any act or
 4    failure to act by a defendant or Defendants, such allegations and references shall also be
 5    deemed to mean the acts and failures to act of each Defendant acting individually, jointly
 6    and severally.
 7                                   FACTUAL ALLEGATIONS
 8          9.     In or about July of 2020, Plaintiff visited the Business. In or about August of
 9    2020, Plaintiff revisited the Business. The Business is a donut shop business
10    establishment, which is open to the public, is a place of public accommodation and
11    affects commerce through its operation.
12          10.    While attempting to enter the Business during each visit, Plaintiff personally
13    encountered a number of barriers that interfered with his ability to use and enjoy the
14    goods, services, privileges, and accommodations offered at the Business. To the extent
15    of Plaintiff’s personal knowledge, the barriers at the Business included, but were not
16    limited to, the following:
17                 a.     Defendant failed to maintain the parking space designated for persons
18                        with disabilities to comply with the federal and state standards.
19                        Defendants failed to paint the ground as required.
20                 b.     Defendant failed to maintain the parking space designated for persons
21                        with disabilities to comply with the federal and state standards.
22                        Defendants failed to provide the access aisles with level surface
23                        slopes.
24                 c.     Defendant failed to maintain the parking space designated for persons
25                        with disabilities to comply with the federal and state standards.
26                        Defendants failed to provide a proper ramp for the persons with
27                        disabilities.
28




                                     COMPLAINT FOR DAMAGES - 3
     Case 2:20-cv-10576-MCS-MAA Document 1 Filed 11/19/20 Page 4 of 12 Page ID #:4




 1          11.    These barriers and conditions denied Plaintiff the full and equal access to the
 2    Business. Plaintiff wishes to patronize the Business. However, Plaintiff is deterred from
 3    visiting the Business because his knowledge of these violations prevents him from
 4    returning until the barriers are removed.
 5          12.    Based on the violations, Plaintiff alleges, on information and belief, that
 6    there are additional barriers to accessibility at the Business after further site inspection.
 7    Plaintiff seeks to have all barriers related to his disability remedied. See Doran v. 7-
 8    Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
 9          13.    In addition, Plaintiff alleges, on information and belief, that Defendants
10    knew that particular barriers render the Business inaccessible, violate state and federal
11    law, and interfere with access for the physically disabled.
12          14.    At all relevant times, Defendants had and still have control and dominion
13    over the conditions at this location and had and still have the financial resources to
14    remove these barriers without much difficulty or expenses to make the Business
15    accessible to the physically disabled in compliance with ADDAG and Title 24
16    regulations. Defendants have not removed such barriers and have not modified the
17    Business to conform to accessibility regulations.
18                                    FIRST CAUSE OF ACTION
19        VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
20          15.    Plaintiff incorporates by reference each of the allegations in all prior
21    paragraphs in this complaint.
22          16.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
23    shall be discriminated against on the basis of disability in the full and equal enjoyment of
24    the goods, services, facilities, privileges, advantages, or accommodations of any place of
25    public accommodation by any person who owns, leases, or leases to, or operates a place
26    of public accommodation. See 42 U.S.C. § 12182(a).
27          17.    Discrimination, inter alia, includes:
28




                                      COMPLAINT FOR DAMAGES - 4
     Case 2:20-cv-10576-MCS-MAA Document 1 Filed 11/19/20 Page 5 of 12 Page ID #:5




 1               a.    A failure to make reasonable modification in policies, practices, or
 2                     procedures, when such modifications are necessary to afford such
 3                     goods, services, facilities, privileges, advantages, or accommodations
 4                     to individuals with disabilities, unless the entity can demonstrate that
 5                     making such modifications would fundamentally alter the nature of
 6                     such goods, services, facilities, privileges, advantages, or
 7                     accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
 8               b.    A failure to take such steps as may be necessary to ensure that no
 9                     individual with a disability is excluded, denied services, segregated or
10                     otherwise treated differently than other individuals because of the
11                     absence of auxiliary aids and services, unless the entity can
12                     demonstrate that taking such steps would fundamentally alter the
13                     nature of the good, service, facility, privilege, advantage, or
14                     accommodation being offered or would result in an undue burden. 42
15                     U.S.C. § 12182(b)(2)(A)(iii).
16               c.    A failure to remove architectural barriers, and communication barriers
17                     that are structural in nature, in existing facilities, and transportation
18                     barriers in existing vehicles and rail passenger cars used by an
19                     establishment for transporting individuals (not including barriers that
20                     can only be removed through the retrofitting of vehicles or rail
21                     passenger cars by the installation of a hydraulic or other lift), where
22                     such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
23               d.    A failure to make alterations in such a manner that, to the maximum
24                     extent feasible, the altered portions of the facility are readily
25                     accessible to and usable by individuals with disabilities, including
26                     individuals who use wheelchairs or to ensure that, to the maximum
27                     extent feasible, the path of travel to the altered area and the
28                     bathrooms, telephones, and drinking fountains serving the altered



                                 COMPLAINT FOR DAMAGES - 5
     Case 2:20-cv-10576-MCS-MAA Document 1 Filed 11/19/20 Page 6 of 12 Page ID #:6




 1                        area, are readily accessible to and usable by individuals with
 2                        disabilities where such alterations to the path or travel or the
 3                        bathrooms, telephones, and drinking fountains serving the altered
 4                        area are not disproportionate to the overall alterations in terms of cost
 5                        and scope. 42 U.S.C. § 12183(a)(2).
 6          18.    Where parking spaces are provided, accessible parking spaces shall be
 7    provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in every
 8    eight accessible spaces, but not less than one, shall be served by an access aisle 96 in
 9    (2440 mm) wide minimum and shall be designated “van accessible.” 1991 ADA
10    Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces, at least one shall
11    be van parking space. 2010 ADA Standards § 208.2.4.
12          19.    For the parking spaces, access aisles shall be marked with a blue painted
13    borderline around their perimeter. The area within the blue borderlines shall be marked
14    with hatched lines a maximum of 36 inches (914 mm) on center in a color contrasting
15    with that of the aisle surface, preferably blue or white. The words "NO PARKING" shall
16    be painted on the surface within each access aisle in white letters a minimum of 12 inches
17    (305 mm) in height and located to be visible from the adjacent vehicular way. CBC §
18    11B-502.3.3.
19          20.    Here, Defendants failed to properly maintain the access aisles as there was
20    faded “NO PARKING” or faded blue lines painted on the parking surface.
21          21.    Under the 1991 Standards, parking spaces and access aisles must be level
22    with surface slopes not exceeding 1:50 (2%) in all directions. 1991 Standards § 4.6.2.
23    Accessible parking spaces shall be at least 96 in (2440 mm) wide. Parking access aisles
24    shall be part of an accessible route to the building or facility entrance and shall comply
25    with 4.3. Two accessible parking spaces may share a common access aisle. Parked
26    vehicle overhangs shall not reduce the clear width of an accessible route. Parking spaces
27    and access aisles shall be level with surface slopes not exceeding 1:50 (2%) in all
28    directions. 1991 Standards § 4.6.3.



                                    COMPLAINT FOR DAMAGES - 6
     Case 2:20-cv-10576-MCS-MAA Document 1 Filed 11/19/20 Page 7 of 12 Page ID #:7




 1          22.    Here, the access aisles are not level with the parking spaces. Under the 2010
 2    Standards, access aisles shall be at the same level as the parking spaces they serve.
 3    Changes in level are not permitted. 2010 Standards § 502.4. “Access aisles are required
 4    to be nearly level in all directions to provide a surface for transfer to and from vehicles.”
 5    2010 Standards § 502.4 Advisory. Id. No more than a 1:48 slope is permitted.
 6          23.    The cross slope of ramp surfaces shall be no greater than 1:50. Ramp
 7    surfaces shall comply with 4.5. 1991 Standards § 4.8.6. Ramps and landings with drop-
 8    offs shall have curbs, walls, railings, or projecting surfaces that prevent people from
 9    slipping off the ramp. Curbs shall be a minimum of 2 in (50 mm) high. 1991 Standards §
10    4.8.7. Outdoor ramps and their approaches shall be designed so that water will not
11    accumulate on walking surfaces. 1991 Standards § 4.8.8. Ground and floor surfaces
12    along accessible routes and in accessible rooms and spaces including floors, walks,
13    ramps, stairs, and curb ramps, shall be stable, firm, slip-resistant, and shall comply with
14    4.5. 1991 Standards § 4.5.1.3
15          24.    Here, Defendants failed to provide a compliant ramp for the access aisle.
16          25.    A public accommodation shall maintain in operable working condition those
17    features of facilities and equipment that are required to be readily accessible to and usable
18    by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a). By failing to
19    maintain the facility to be readily accessible and usable by Plaintiff, Defendants are in
20    violation of Plaintiff’s rights under the ADA and its related regulations.
21          26.    The Business has denied and continues to deny full and equal access to
22    Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
23    discriminated against due to the lack of accessible facilities, and therefore, seeks
24    injunctive relief to alter facilities to make such facilities readily accessible to and usable
25    by individuals with disabilities.
26    //
27    //
28    //



                                     COMPLAINT FOR DAMAGES - 7
     Case 2:20-cv-10576-MCS-MAA Document 1 Filed 11/19/20 Page 8 of 12 Page ID #:8




 1                                  SECOND CAUSE OF ACTION
 2                    VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
 3          27.    Plaintiff incorporates by reference each of the allegations in all prior
 4    paragraphs in this complaint.
 5          28.    California Civil Code § 51 states, “All persons within the jurisdiction of this
 6    state are free and equal, and no matter what their sex, race, color, religion, ancestry,
 7    national origin, disability, medical condition, genetic information, marital status, sexual
 8    orientation, citizenship, primary language, or immigration status are entitled to the full
 9    and equal accommodations, advantages, facilities, privileges, or services in all business
10    establishments of every kind whatsoever.”
11          29.    California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
12    or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
13    for each and every offense for the actual damages, and any amount that may be
14    determined by a jury, or a court sitting without a jury, up to a maximum of three times the
15    amount of actual damage but in no case less than four thousand dollars ($4,000) and any
16    attorney’s fees that may be determined by the court in addition thereto, suffered by any
17    person denied the rights provided in Section 51, 51.5, or 51.6.
18          30.    California Civil Code § 51(f) specifies, “a violation of the right of any
19    individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
20    shall also constitute a violation of this section.”
21          31.    The actions and omissions of Defendants alleged herein constitute a denial
22    of full and equal accommodation, advantages, facilities, privileges, or services by
23    physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
24    Defendants have discriminated against Plaintiff in violation of California Civil Code §§
25    51 and 52.
26          32.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
27    difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
28    damages as specified in California Civil Code §55.56(a)-(c).



                                      COMPLAINT FOR DAMAGES - 8
     Case 2:20-cv-10576-MCS-MAA Document 1 Filed 11/19/20 Page 9 of 12 Page ID #:9




 1                                  THIRD CAUSE OF ACTION
 2                VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
 3          33.    Plaintiff incorporates by reference each of the allegations in all prior
 4    paragraphs in this complaint.
 5          34.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
 6    entitled to full and equal access, as other members of the general public, to
 7    accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
 8    and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
 9    railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
10    of transportation (whether private, public, franchised, licensed, contracted, or otherwise
11    provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
12    places of public accommodations, amusement, or resort, and other places in which the
13    general public is invited, subject only to the conditions and limitations established by
14    law, or state or federal regulation, and applicable alike to all persons.
15          35.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
16    corporation who denies or interferes with admittance to or enjoyment of public facilities
17    as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
18    individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
19    the actual damages, and any amount as may be determined by a jury, or a court sitting
20    without a jury, up to a maximum of three times the amount of actual damages but in no
21    case less than one thousand dollars ($1,000) and any attorney’s fees that may be
22    determined by the court in addition thereto, suffered by any person denied the rights
23    provided in Section 54, 54.1, and 54.2.
24          36.    California Civil Code § 54(d) specifies, “a violation of the right of an
25    individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
26    constitute a violation of this section, and nothing in this section shall be construed to limit
27    the access of any person in violation of that act.
28




                                      COMPLAINT FOR DAMAGES - 9
     Case 2:20-cv-10576-MCS-MAA Document 1 Filed 11/19/20 Page 10 of 12 Page ID #:10




 1            37.   The actions and omissions of Defendants alleged herein constitute a denial
 2     of full and equal accommodation, advantages, and facilities by physically disabled
 3     persons within the meaning of California Civil Code § 54. Defendants have
 4     discriminated against Plaintiff in violation of California Civil Code § 54.
 5            38.   The violations of the California Disabled Persons Act caused Plaintiff to
 6     experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
 7     statutory damages as specified in California Civil Code §55.56(a)-(c).
 8                                  FOURTH CAUSE OF ACTION
 9                                  UNFAIR COMPETITION ACT
10            39.   Plaintiff incorporates by reference each of the allegations in all prior
11     paragraphs in this complaint.
12            40.   Defendants have engaged in unfair competition, unfair or fraudulent
13     business practices, and unfair, deceptive, untrue or misleading advertising in violation of
14     the Unfair Competition Act. Bus & Prof. Code §§ 17200 et seq.
15            41.   Defendants engage in business practices and policies that create systemic
16     barriers to full and equal access for people with disability in violation of state and federal
17     law.
18            42.   The actions and omissions of Defendants are unfair and injurious to
19     Plaintiff, a consumer of the Business’ goods and services. As a result of Defendants’
20     unfair business practice and policies, Plaintiff suffered injury in fact. Plaintiff was not
21     provided with goods and services provided to other consumers. Plaintiff seeks relief
22     necessary to prevent Defendants’ continued unfair business practices and policies and
23     restitution of any month that Defendants acquired by means of such unfair competition,
24     including profits unfairly obtained.
25                                     FIFTH CAUSE OF ACTION
26                                            NEGLIGENCE
27            43.   Plaintiff incorporates by reference each of the allegations in all prior
28     paragraphs in this complaint.



                                     COMPLAINT FOR DAMAGES - 10
     Case 2:20-cv-10576-MCS-MAA Document 1 Filed 11/19/20 Page 11 of 12 Page ID #:11




 1            44.    Defendants have a general duty and a duty under the ADA, Unruh Civil
 2     Rights Act and California Disabled Persons Act to provide safe and accessible facilities
 3     to the Plaintiff.
 4            45.    Defendants breached their duty of care by violating the provisions of ADA,
 5     Unruh Civil Rights Act and California Disabled Persons Act.
 6            46.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
 7     has suffered damages.
 8                                      PRAYER FOR RELIEF
 9            WHEREFORE, Plaintiff respectfully prays for relief and judgment against
10     Defendants as follows:
11            1.     For preliminary and permanent injunction directing Defendants to comply
12     with the Americans with Disability Act and the Unruh Civil Rights Act;
13            2.     Award of all appropriate damages, including but not limited to statutory
14     damages, general damages and treble damages in amounts, according to proof;
15            3.     Award of all reasonable restitution for Defendants’ unfair competition
16     practices;
17            4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
18     action;
19            5.     Prejudgment interest pursuant to California Civil Code § 3291; and
20            6.     Such other and further relief as the Court deems just and proper
21     //
22     //
23     //
24     //
25     //
26     //
27     //
28     //



                                     COMPLAINT FOR DAMAGES - 11
     Case 2:20-cv-10576-MCS-MAA Document 1 Filed 11/19/20 Page 12 of 12 Page ID #:12




 1                                DEMAND FOR TRIAL BY JURY
 2           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
 3     demands a trial by jury on all issues so triable.
 4
 5     Dated: November 19, 2020                       SO. CAL. EQUAL ACCESS GROUP
 6
 7
 8                                             By:   _/s/ Jason J. Kim_______________
                                                     Jason J. Kim, Esq.
 9                                             Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                     COMPLAINT FOR DAMAGES - 12
